Citation Nr: 1230203	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for postoperative right cheek scar, as a residual of basal cell carcinoma.

2.  Entitlement to an evaluation greater than 10 percent for bilateral hearing loss.

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2010). 38 U.S.C.A. § 7107(a)(2)  (West 2002).

The Veteran served on active duty from April 1946 to October 1972.  He is a Vietnam veteran who was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for basal cell carcinoma and continued noncompensable evaluations for bilateral hearing loss, hemorrhoids, and postoperative right cheek scar.  

In August 2010, the Veteran testified at a personal hearing before the undersigned.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 11.  The Board notes that no additional evidence relevant to the issues on appeal was received.

On appeal in January 2011, the Board remanded the case for additional development.  That development completed, the matter has properly been returned for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2012, the RO granted service connection for multiple recurring basal cell carcinoma (10 percent from November 25, 2002 and 40 percent from October 23, 3008) and increased the evaluation for bilateral hearing loss (10 percent from November 25, 2005).  Because the Veteran was granted the full benefits he sought with respect to the basal cell carcinoma issue, and has not filed a notice of disagreement regarding the assigned effective date or rating, his claim of entitlement to service connection for basal cell carcinoma is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Conversely, because the increased rating for bilateral hearing loss does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See id. at 38. 
 

FINDINGS OF FACT

1.  The Veteran's service-connected postoperative right cheek scar, as a residual of basal cell carcinoma, is manifested by an occasional stinging sensation, but does not have visible or palpable tissue loss, is five centimeters (cm.) in length, less than less than 0.6 cm. in width, has no change in pigmentation, has an area less than 39 square (sq.) cm., is not unstable, and does not result in functional limitation; nor is there evidence of recurrence.

2.  The Veteran's hearing loss disability results in an average puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) of no greater than 35, 45, 70 and 80 decibels (dB), respectively, for the right ear; and no greater than 60, 70, 95, and 105 dB, respectively, for the left ear.  His speech recognitions scores using the Maryland CNC test are no poorer than 92 percent for the right ear and 16 percent for the left ear.  

3.  The Veteran's hemorrhoids are manifested by no more than mild to moderate symptoms with subjective complaints of recurrent bleeding, and are not large/thrombotic, irreducible, or with excessive redundant tissue evidencing frequent recurrences; nor is there evidence of anal fissures or secondary anemia. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation for postoperative right cheek scar, as a residual of basal cell carcinoma, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.118, Diagnostic Codes (DCs) 7800-7805, 7818 (in effect prior to October 23, 2008), and 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DCs 7800-7805, 7818 (2011).

2.  The criteria for an evaluation greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, DC 6100 (2011).

3.  The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.21, 4.114, DC 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in December 2005.  This letter included notice as to the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  A March 2006 pre-adjudication letter included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained treatment records from a military medical facility.  Either obtained by VA or submitted directly by the Veteran are January 2005 audiograms conducted by a private audiologist and a military audiologist.  The Veteran has stated that he has not received treatment at a VA facility.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).

Finally, the Board notes that the RO has complied with the Board's January 2011 remand directives.  The Veteran was afforded VA examinations that evaluated his scar, hemorrhoids, and bilateral hearing loss in February 2011.  The VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected disabilities and took into account the relevant history of his disabilities.  The examination reports are thorough and supported by the other evidence of record.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

II.A.  Postoperative Right Cheek Scar

The RO granted service connection for residual right cheek scar post-excision of basal cell carcinoma in March 1973 and assigned a noncompensable evaluation under DC 7818.  The RO continued the noncompensable evaluation in an August 2006 rating decision.  The Veteran's scar is currently rated under 38 C.F.R. § 4.118, DCs 7818-7804.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, where the rating assigned is on appeal and the rating criteria have been amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

Notice of the final rule revising that portion of the schedule that addresses skin disabilities, includes the following as to applicability date:  

This amendment shall apply to all applications for  benefits received by VA on or after October 23, 2008. A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review. The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.

73 Fed. Reg. 54708 (September 23, 2008).  

Here, the Veteran filed his claim in November 2005 and has not specifically requested consideration under the new provisions.  However, the Board also notes that the purpose for adding these provisions was "to ensure that veterans . . . are compensated as fully as possible for their wounds."  See 73 Fed. Reg. 428 (January 3, 2008).  VA has clearly stated that its intent behind applying the revised criteria irrespective of whether the condition has worsened is to ensure veterans receive the best rating possible.  Thus, it would be inconsistent with the stated intent of the 2008 amendments to restrict a veteran to consideration of only the pre-October 23, 2008 version of the schedular criteria.  The Board finds Kuzma to be the controlling law in this case.  Therefore, the Board will consider the Veteran's claim under the old and new criteria in order to ascertain which version would result in the highest rating. 

Prior to October 23, 2008, under DC 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, DC 7800 (2008).

The eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.); underlying soft tissue missing in an area exceeding six square inches (39 square cm.); and skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id. at Note (1).

Under the revised criteria, effective from October 23, 2008, DC 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assigned a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, DC 7800 (2011).  This is the extent of the revision with regard to DC 7800. 

The revision to DC 7800 has no effect in this case because only one scar is at issue, a burn scar is not at issue, and because and because VA was required by the holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) to, in general, assign separate ratings for separate manifestations of a disability.  

Both under the revised and unrevised criteria, DCs 7801 and 7802 provide for ratings for scars not of the head, face, or neck.  As discussed above, the Veteran's service-connected scar affects only his right cheek.  Therefore, DCs 7801 and 7802 are not applicable.  

Prior to October 23, 2008, superficial unstable scars were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, DC 7803 (2008).  Prior to October 23, 2008, superficial scars which were painful on examination were assigned a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2008).  Effective October 23, 2008, DC 7803 was removed from the schedule and the criteria previously found under that code were incorporated into the revised DC 7804.  

Effective October 23, 2008, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 7804 (2011).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id. at Note (3).  

Again, the revision has no effect on this case.  As already stated, the holding in Esteban required VA to assign separate ratings for separate manifestations of a disability so although the revision provided clarification it did not actually change what was required.  Even under the old criteria, VA would have had to provide separate ratings if a scar was both unstable and painful.  

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  Effective October 23, 2008, DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2011).  Again, the revision was a clarification of what was already required under Esteban.  

Both under the revised and unrevised versions, DC 7818 provides that malignant skin neoplasms (other than malignant melanoma) should be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7818 (2011). 

The only relevant medical evidence of record with respect to the scar claim consists of a February 2011 VA examination.  The Veteran reported that a basal cell carcinoma had been removed from his right cheek during service.  He complained of an "occasional stinging sensation in the area."  He denied any skin breakdown, secondary infection, or recurrence of basal cell carcinoma in the site of the scar.  He also denied any impediment to activities of daily living.  On examination, the examiner noted a healed facial scar on the right cheek that was L-shaped and 5 cm in length.  It was linear, flat, nondepressed, nonadherent, and nontender.  There was no induration or ulceration.  The scar did not interfere with underlying function and there was no keloid formation noted.  The examiner diagnosed "service-connected scar right cheek post basal cell carcinoma removal, healed, without objective residual."

After reviewing the evidence of record, the Board finds that a compensable evaluation is not warranted under any potentially applicable criteria.

The Board finds that a compensable rating is not warranted under DC 7800.  The evidence of record does not show that the Veteran's right cheek scar caused disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The Veteran's cheek scar was not 5 or more inches in length, it was not at least one-quarter inch wide at the widest point, the surface of the scar was not elevated or depressed on palpation, it was not adherent to underlying tissue, the hypopigmented area of the skin did not exceed six square inches, underlying soft tissue was not missing, and the skin was not indurated and inflexible in an area exceeding six square inches.  Included with this report are color photographs of the Veteran's facial scar.  From these photographs, and taking into consideration the length of the scar as found by the examiner, it is clear that no part of the scar is 0.6 cm. or greater in width.  

DCs 7801 and 7802 are not applicable as they apply to scars other than scars on the head, face, or neck.  As the right cheek scar was not found to be superficial or unstable, a rating under DC 7803 is not warranted.  Furthermore, there is no objective evidence of limitation of function of the affected part, as the examiner found that the Veteran's scar did not interfere with underlying function or activities of daily living.  Thus, the Board finds that a compensable rating DC 7805 is not warranted because the objective examination did not find any residual loss of function that could be rated.  38 C.F.R. § 4.118.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to either version of 38 C.F.R. § 4.118, DC 7804, the Board has considered the Veteran's report that he has an occasional stinging sensation in the area of the scar.  It has weighed this report against the examiner's findings that the scar was nontender and that the scar was healed without objective residuals.  The Board concludes that the examiner's findings are more probative as to whether the Veteran's scar is painful.  This conclusion is based on the nature of the Veteran's report (a report of occasional stinging is only minimally probative, at most, of a painful scar) and the finding that the scar was not tender.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's scar disability has been provided by the VA examiner who examined the Veteran during the current appeal and who rendered a pertinent opinion in conjunction with the examination.  The medical findings as provided in the examination report directly address the criteria under which disability due to scar is rated.  Therefore, the Board finds the February 2011 VA examination report to be most probative evidence of record regarding the nature and level of disability due to his scar.  

The preponderance of evidence of record shows that his scar does not approximate the schedular criteria for a compensable rating.  Thus, the Board finds that a compensable evaluation based on a painful scar is not warranted.  See 38 C.F.R. 4.118, DC 7804 (2011).  There is no evidence from any period on appeal that shows that a compensable rating is warranted for any separate period on appeal.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss in March 1973 and assigned a noncompensable evaluation.  The RO continued the noncompensable evaluation in an August 2006 rating decision.  In June 2012, the RO increased the bilateral hearing loss evaluation to 10 percent, effective November 25, 2005 (the date the Veteran filed the current increased rating claim).

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  

The Veteran underwent an audiological examination at a military hospital on January 12, 2005.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
60
75
LEFT
50
55
70
85
95

Speech recognition ability was 100 percent in the right ear and 30 percent in the left ear.  These results show that the average over the frequencies from 1000 to 4000 Hz (the four frequencies of interest) was 51.25 dB for the right ear and 76.25 dB for the left ear.  
 
The Veteran underwent a private audiological examination on January 25, 2005.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
70
85
LEFT
60
60
75
95
105

Speech recognition scores were not provided, but the audiologist described the Veteran's speech ability as "excellent" in the right ear and "poor" in the left ear.  These results show that the average over the four frequencies of interest was 57.5 dB for the right ear and 83.75 dB for the left ear.  

The January 12, 2005 audiological examination does not indicate the specific controlled speech discrimination test used.  Specifically, it is unclear whether the speech discrimination test was performed using the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  In this instance, it is unclear from the January 12, 2005 report what test was used.  In addition, the January 25, 2005 audiological examination did not provide speech discrimination scores.  Thus, the Board is unable to use either audiological examination.  

In that regard, the Board has considered Savage v. Shinseki, 24 Vet. App. 259 (2011), which held that, in certain circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes where it was unclear whether speech discrimination testing was conducted using the Maryland CNC test, or the Board must explain why such clarification is not needed.  

In this case, the Board finds that a remand is not warranted.  First, there is another audiogram during the appeal period that provides information sufficient to accurately rate the Veteran's bilateral hearing loss disability.  Second, the January 12, 2005 results include higher speech recognition scores than those from the February 2011 VA examination.  Therefore, even if the Maryland CNC test was used for that examination, the results are less favorable to the Veteran's claim than the VA examination results; results, as discussed below, that do not meet the criteria for a higher evaluation.  If a different test was used, the January 12, 2005 speech recognition findings would be held inadequate for rating purposes.  Finally, even were the Board to use the January 12, 2005 pure tone threshold averages alone, they would not equate to a higher rating as outlined by 38 C.F.R. § 3.385.  Applying the January 12, 2005 findings to Tables VI and VIA shows that Table VI provides for a higher numeral of Level XI in the left ear.  Table VI provides for a numeral of Level II for the Veteran's right ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  

Private treatment records dated in April and May 2005 indicate that the Veteran had received new hearing aids and was pleased with the results.

The Veteran underwent a VA audiological examination in February 2011.  Pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
70
80
LEFT
60
60
70
95
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 16 percent in the left ear.  These results show that the average over the four frequencies of interest was 57.5 dB for the right ear and 82.5 dB for the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear, and moderately severe to profound sensorineural hearing loss in the left ear.  

The February 2011 audiological findings show that the Veteran's hearing acuity falls under an exceptional pattern of hearing loss for the left ear only, as pure tone thresholds are 55 decibels or more at each of the specified frequencies.  Applying the above findings to Tables VI and VIA shows that Table VI provides for a higher numeral of Level XI in the left ear.  Table VI provides for a numeral of Level II for the Veteran's right ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  Thus, the February 2011 audiometric results cannot serve as a basis for an increased evaluation.  Of note, no other examination report shows a greater impairment.  

The examination report shows that the examiner considered the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  The examiner stated that the disability had significant effects on his occupation.  As to resulting work problems, the examiner noted that the Veteran reported that his hearing loss causes him difficulty in understanding spoken conversation, hearing and understanding the television, and localizing where sounds are coming from.  Also noted was that the Veteran reported that he often has to ask people to repeat themselves as he does not understand what was said.  The examiner described the disability's impact on his occupational activities as "[h]earing difficulty."  The examiner stated that there were no effects on his usual daily activities.  The examiner also concluded that there was no need for medical follow-up for the Veteran's hearing problem.  These comments by the examiner do not allow for a higher evaluation by application of the schedular criteria.  They are discussed further in the subsection of the instant document addressing whether referral for extraschedular consideration is warranted.  

In summary, the preponderance of evidence shows that the Veteran's bilateral hearing loss disability does not approximate the schedular criteria for an evaluation higher than 10 percent for any period of time on appeal.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



II.C.  Hemorrhoids

The RO granted service connection for hemorrhoids in March 1973 and assigned a noncompensable evaluation.  The RO continued the noncompensable evaluation in an August 2006 rating decision.

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this DC.  38 C.F.R. § 4.114, DC 7336 (2011). 

Relevant medical evidence of record concerning the Veteran's claim for a  compensable rating for hemorrhoids consists of a VA examination conducted in February 2011.  At that time, the Veteran complained of periodically bleeding hemorrhoids associated with constipation.  He denied any thrombosis, fecal leakage, or involuntary movements.  His last colonoscopy had been performed 4-5 years earlier, with one associated polyp.  He reported using Preparation-H as needed with good relief and no side effects.  The Veteran stated that this condition has been recurrent since it started in 1969, with monthly recurrences.  

As to employment and activities, the report states that there has been no impediment to activities of daily living and that, as the Veteran is retired, there has been no impediment to occupation.  The examiner noted that the Veteran has been retired since 1976.  Physical examination revealed good sphincter tone and an empty rectum.  There was no evidence of any external hemorrhoids.  No internal hemorrhoids or fissures were noted.  The examiner noted two small skin tags.  No other findings were made.  The examiner diagnosed hemorrhoids with medical therapy. 

In addition to the medical evidence, the Veteran has submitted multiple statements in support of his claim and testified before the undersigned.  A November 2005 statement indicates that the Veteran was able to control his hemorrhoids except for minor bleeding.  In the September 2006 notice of disagreement, he stated that his hemorrhoids limited the kind of work he could do as he could "not lift much or stand very long on a hard surface."  In the September 2009 VA Form 9, he complained of "pagodas of bleeding and enlarged hemorrhoids" and stated that he used pads to keep from spotting his clothes.  During his August 2010 hearing, the Veteran testified that his hemorrhoids had worsened over time, but did not provide any additional information.  

Following a review of the examination reports and noted findings, the Board finds that a compensable evaluation for the Veteran's hemorrhoids is not warranted.  The most probative medical evidence does not show that the Veteran's hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  In fact, the February 2011 VA examination has shown that currently no hemorrhoids are present.  Examination of the anus revealed only skin tags.  Significantly, the examiner did not diagnose hemorrhoidal skin tags and stated that there had been no surgeries.  

The Board acknowledges the Veteran's report that he experiences bleeding on a monthly basis and uses a pad for that reason.  Taking that report of bleeding on a monthly basis along with the statement in the February 2011 examination report of periodically bleeding hemorrhoids, the Board finds that the Veteran does not have persistent bleeding due to hemorrhoids.  Significant in this regard is that the Veteran reported that he has (in the present tense) periodic bleeding associated with constipation but no hemorrhoids were found on the examination by the medical professional who was specifically looking for hemorrhoids.  Moreover, there was no evidence of fissures or anemia during the February 2011 VA examination.  The Board finds that the Veteran's symptoms more closely approximate the mild and moderate symptoms described in the noncompensable rating evaluation than those symptoms required for a compensable rating under DC 7336.

The Veteran's statements with respect to the bleeding are considered to be competent evidence because this symptom is within his personal experience.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layperson, lacking in medical training and expertise, the Veteran is not competent to diagnose hemorrhoids or bleeding due to hemorrhoids, as opposed to some other cause.  Nor is he competent to provide a probative opinion on the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of any hemorrhoids, to include distinguishing anal skin tags from hemorrhoids.  And, even if the Veteran's opinion was entitled to be accorded some probative value, it is far outweighed by the February 2011 VA examiner who thoroughly examined the Veteran and found no evidence of hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that the preponderance of evidence shows that disability due to the hemorrhoids does not approximate the schedular criteria for a compensable rating in this case for any period of time on appeal.  Hence, the appeal as to this issue must be denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


III.  Additional Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, there is no basis for referring these issues for extraschedular consideration.  Concerning the bilateral hearing loss, the Veteran's complaints of difficulty hearing are considered in the criteria for the currently assigned 10 percent rating.  Moreover, the schedular criteria provide for higher ratings for levels of disability greater than that suffered by the Veteran.  Concerning the hemorrhoids, the rating schedule accounts to the symptoms the Veteran has reported to the extent that he associates the periodic bleeding with hemorrhoids.  It also provides for ratings for greater levels of disability than the Veteran has reported. Similarly, the schedular criteria contemplate scars of greater disability than that suffered by the Veteran as well as disfigurement, which is not present in this case.  The difficulty with lifting and prolonged standing (hemorrhoids) and the occasional stinging sensation (right cheek scar) reported by the Veteran are not contemplated by the schedular criteria.  However, even with consideration of such symptomatology, the Veteran's disabilities do not reflect such an unusual disability picture as to render the Rating Schedule inadequate.  In this regard, the Veteran has not demonstrated how the difficulty with lifting or prolonged standing and the occasional stinging sensation impact his social and/or occupational functioning.  There have been no hospitalizations.  There are no other related factors shown in the record that are similar in kind or degree to the examples listed at § 3.321(b).  Therefore, the Board declines to remand these issues for extraschedular consideration.

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is present here.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 


ORDER

A compensable evaluation for postoperative right cheek scar, as a residual of basal cell carcinoma, is denied.

An evaluation greater than 10 percent for bilateral hearing loss is denied.

A compensable evaluation for hemorrhoids is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


